ASSIGNMENT AND TRANSFER OF JUDGES

Rule 701. Assignment of judges to courts.

   (A) Conditions Applicable for the Certification of Senior Magisterial District Judges,
Judges or Justices.

       (1) To be eligible for senior certification, a magisterial district judge, judge or
   justice:

           (a) shall have served as a magisterial district judge, judge or justice,
       whether or not continuously or on the same court, by election or appointment
       for an aggregate period equaling ten years;

          (b) shall not have been defeated for reelection or retention; and

           (c) shall be at least sixty-five years of age on the date on which he or she
       begins senior service, or have a combination of years of judicial service plus
       age that totals at least seventy for magisterial district judges or at least eighty
       for judges and justices. However, this subsection (c) shall not apply to those
       serving in senior status as of the effective date of this rule.

       (2) In addition to paragraph (1), any duly elected magisterial district judge, judge
   or justice, having an aggregate of five years of judicial service, who is required to
   retire at age seventy, shall be eligible for certification.

       (3) Senior status shall end on the last day of the calendar year in which a
   magisterial district judge, judge or justice attains age seventy-eight; however, those
   serving in senior status as of the effective date of this rule who were previously
   excepted from the age seventy-five limitation pursuant to the amendment of January
   1, 1999 may continue to serve until the last day of the calendar year in which they
   attain age eighty.

       (4) For certification of senior status, a magisterial district judge, judge or justice
   shall verify such additional information as required by the application for certification
   forms authorized under paragraph (B) below.

       (5) A magisterial district judge, judge or justice may only be certified for senior
   status for a maximum of ten years, absent extraordinary circumstances, as determined
   by the Chief Justice. However, those serving in senior status as of the effective date
   of this rule may continue to serve until subject to the age limit of paragraph (3) above.

       (6) Certification of a magisterial district judge, judge or justice for senior
   status shall be subject to the pleasure of the Supreme Court. The Supreme
   Court at any time, in the exercise of its sole discretion, may rescind or revoke a
   senior certification.
       Note: Paragraph (6) was added in 2016 to clarify that certification of senior
   status is (and always has been) a matter that is subject to the pleasure of the
   Supreme Court.

    (B) Certification of Senior Magisterial District Judges, Judges and Justices. The
Administrative Office shall promulgate application forms, as approved by the Supreme Court,
for certification of senior magisterial district judges, judges and justices. A former or retired
magisterial district judge, judge or justice who requests assignment to temporary judicial service
shall file the application for certification form with the Administrative Office, and, upon
approval, shall be eligible for judicial assignment. Failure to comply with the provisions
contained in the application form may result in the immediate revocation of senior certification.

   (C) Request for the Assignment of Additional Magisterial District Judges or Judges.

       (1) Request for Assignment. Whenever a president judge deems additional judicial
   assistance necessary for the prompt and proper disposition of court business, he or his
   proxy shall transmit a formal request for judicial assistance to the Administrative Office.
   The request may be made in writing or it may be transmitted electronically. An
   electronic request for judicial assistance shall be accomplished through a secure program
   developed by the Administrative Office for this purpose.

       (2) Recommendation by the Court Administrator of Pennsylvania and Action by Chief
   Justice. Upon the recommendation of the Court Administrator, the Chief Justice may, by
   order, assign any retired, former, or active magisterial district judge, judge or justice to
   temporary judicial service on any court to fulfill a request by a president judge, or to
   reduce case inventories, or to serve the interest of justice. The order entered by the Chief
   Justice may be electronically transmitted to the Administrative Office of Pennsylvania
   Courts for processing. Orders entered pursuant to this chapter may be transmitted by the
   Administrative Office to the Supreme Court prothonotary in hard copy or electronically.
   Electronically transmitted orders shall be docketed by the Supreme Court prothonotary in
   the same manner as hard copy orders. Electronically transmitted orders need not be
   printed by the Supreme Court prothonotary unless a request for public review is made.

       (3) Duration of Assignment. Unless otherwise provided in the order of assignment,
   the order shall continue in effect after its stated expiration date until unfinished business
   pending before the assigned judge is completed.

       (4) Certification of Service. The president judge of a district to which a magisterial
   district judge or judge has been temporarily assigned under this rule shall certify to the
   Administrative Office, on a certificate completed and signed by the assigned magisterial
   district judge or judge, the number of days of temporary judicial service and the amount
   of any compensation to which the assigned judge is entitled.

       (5) Expenses of Assigned Judges. All judges assigned to duties outside of their
   judicial districts may, in addition to any per diem payment authorized by law, be

                                                2
   reimbursed with the approval of the Court Administrator for necessary expenses,
   including hotel accommodations and meals, incident to such duties.

       (6) Restrictions on Temporary Assignments. No judge shall be assigned under this
   rule to any court while any judge thereof is assigned to another court under this rule,
   except when required to take the place of a judge who is recused or disqualified, or is
   otherwise unavailable, or under other appropriate circumstances.

       (7) [Ceremonial Functions. Magisterial district judges, judges and justices on
   temporary assignments shall have authority to conduct ceremonial functions,
   including performing weddings and administering oaths.] Reserved.

       Note: The subject matter of former paragraph (7) (relating to ceremonial
   functions) is now governed by 23 Pa.C.S. § 1503(a)(2) (relating to persons qualified
   to solemnize marriages) (as amended by the Act of July 14, 2009 (P.L. 81, No. 18))
   and 42 Pa.C.S. § 327 (relating to oaths and acknowledgments) (as amended by the
   Act of June 30, 2012 (P.L. 666, No. 79)).

    (D) Judicial Assignment Records. The Administrative Office shall maintain records of
certification applications and assignments to temporary judicial service.

   (E) Regional Administrative Units.

       (1) Judicial districts through their president judges may petition the Supreme Court
   for approval to combine with other districts to form regional administrative units that
   provide for the assignment of magisterial district judges and judges to any other judicial
   district in the unit. Upon annual approval by the Supreme Court, magisterial district
   judges and judges, when so assigned, shall exercise the same power and authority as
   vested in a magisterial district judge or judge of that judicial district.

       (2) In cases where a judge has disqualified him or herself for any of the reasons
   specified in [Canon 3 C] Rule 2.11 of the Code of Judicial Conduct or Rule 2.11 of the
   Rules Governing Standards of Conduct of Magisterial District Judges, the
   assignment of another judge to the case shall be made through the Administrative Office.
   In other instances of recusal, the assignment may be made through the Regional Unit, but
   in no case shall a recusing judge select his or her replacement.

        (3) Each regional unit shall file with the Administrative Office a quarterly report of
   all assignments that occurred within the unit for that period.

   (F) Suitable Facilities and Staffing for Senior Common Pleas Judges. Suitable facilities and
adequate staff are to be provided for senior judges, the parameters of which are to be determined
and promulgated by the Administrative Office.

   Directive: In accordance with Rule of Judicial Administration 701(F), the Administrative
Office of Pennsylvania Courts promulgates this directive establishing minimum standards for

                                               3
suitable facilities and adequate staff for the senior judges of the courts of common pleas. The
president judge of a judicial district, in consultation with the Court Administrator of
Pennsylvania as needs may require, shall provide from available resources for each senior judge
formerly of the judicial district who is regularly or periodically assigned in that district and for
each visiting senior judge the following facilities and staff for matters arising under the
appointment:

       (1) the use of judicial chambers which shall be of adequate size and appropriately
   furnished, afford a measure of privacy, and include office equipment and supplies as are
   necessary to conduct judicial business;

       (2) services of a law clerk who shall provide customary assistance including legal
   research and drafting of legal documents; and

       (3) services of a secretary who shall provide customary assistance including typing
   correspondence, orders and opinions, answering phone calls and taking messages,
   receiving and sending mail and deliveries.

   [Official Note: The expense reimbursement authorized by subdivision (C)(5) is in
addition to the per diem payable under the Act of June 1, 1956 (1955 P.L. 1959) § 10, 17
P.S. § 830.32.]




                                                 4